Citation Nr: 0002727	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-047 57A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
shell fragment wound to Muscle Group IX of the right hand, 
currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  He was a prisoner of the German Government from 
February 1944 to May 1945.  

A June 1996 decision by the Board of Veterans' Appeals 
(Board), among other things, granted entitlement to a 
separate compensable rating for residuals of a shell fragment 
wound to Muscle Group IX of the right hand.  In July 1996, 
the RO implemented that portion of the June 1996 Board 
decision which assigned a 10 percent rating for this 
disability under the provisions of Diagnostic Code 5309, 
effective from July 26, 1993.  (The Board notes that service 
connection is also in effect for loss of the right (major) 
index finger, currently assigned a 30 percent rating under 
the provisions of Diagnostic Code 5153, and for a scar on the 
flexor surface of the right thumb, currently assigned a 10 
percent rating under the provisions of Diagnostic Code 7804.)  
The June 1996 Board decision which made final determinations 
on a number of other claims, remanded issues involving 
service connection for traumatic arthritis of the left wrist 
and an increased rating for residuals of a gunshot wound of 
the right leg.  In April 1998 the RO raised the rating for 
residuals of a gunshot wound of the right leg from 10 percent 
to 30 percent.  Service connection for traumatic arthritis of 
the left wrist continued to be denied.  In May 1998 the 
veteran dropped his appeal as to these two issues.  

This matter comes before the Board on appeal from an October 
1997 rating action which confirmed and continued the 10 
percent rating for residuals of a gunshot wound of the right 
hand consisting of injury to Muscle Group IX, and which 
reclassified the veteran's generalized anxiety disorder with 
depression as PTSD and continued the previously assigned 30 
percent rating.  In May 1999 the RO raised the rating for 
PTSD to 50 percent effective September 1994.  It is indicated 
that the veteran is appealing for a higher rating.  (A total 
rating for compensation purposes based on individual 
unemployability was assigned by the RO in April 1998, 
effective in July 1993.)  


REMAND


We begin with a procedural problem.  The first three pages of 
the May 1999 rating action are not in the claims folder.  We 
have only pages 4 and 5 of that rating action.  The entire 
text of the May 1999 rating action must be before the Board 
for review.  

The veteran's available service medical records, other than 
the service discharge examination, contain no relevant 
findings concerning shell fragment wounds of the right hand.  
On the veteran's October 1945 examination prior to service 
discharge, amputation of the right index finger due to 
shrapnel injuries sustained over enemy territory in February 
1944 was noted, as were multiple scars on the fingers of the 
right hand.  

On VA medical examination in February 1947, it was reported 
that the veteran was injured by flak in February 1944 while 
serving as a tailgunner on an airplane flying over enemy 
territory.  He said that his right index finger was shot off 
and that he had tenderness at the site of the amputation 
stump of the right index finger.  He also said that writing 
would cause stiffness and pain his right hand.  Evaluation of 
the right hand revealed a scar over the flexor surface of the 
right thumb.  There was a missing right index finger.  And 
there was a scar between the thumb and middle finger of the 
right hand that was one inch long, slightly indurated, and 
tender to the touch.  The distance between the tips of the 
right thumb and the right middle finger in extreme abduction 
was six inches.  Grip strength was firm.  

On VA medical examination in November 1993, it was reported 
that the veteran was right handed.  It was reported that grip 
strength of the right hand was 50 percent that of the left 
hand.  The veteran could oppose the right thumb to the 
remaining digits, but in a restricted and weakened fashion.  

Private clinical records reveal that the veteran underwent 
surgery for carpel tunnel syndrome in the right hand in 
September 1995.

During a VA orthopedic examination in August 1997, it was 
noted that the veteran was a non insulin dependent diabetic.  
The veteran stated that his grip and function in the right 
hand had worsened due to pain and progressive weakness.  
Evaluation revealed that actual range of motion in the right 
hand was fairly good and the veteran could approximate his 
thumb with his three remaining digits, including tip to tip 
opposition with the fifth.  There was a mild, approximately 
20 degree, flexion contracture of the distal interphalangeal 
joint of the third digit.  The veteran had only about 30 
percent grip strength in the right hand.  Closure of the hand 
with full grip was just touching the palm, without much 
pressure.  Sensation in the right hand was intact to light 
touch.  The impression was loss of handgrip with chronic pain 
secondary to blast injury of the right hand, resulting in 
resection of the second ray.  

VA and private clinical records reflect outpatient treatment 
during the 1990s for complaints of paresthesia, tingling and 
weakness in the right hand.  Asessments included diabetes, 
arthritis, and carpal tunnel syndrome.  The Board is of the 
opinion that further examination of the right hand is in 
order.

The veteran has contended that his PTSD symptomatology is of 
greater severity than is reflected by the 50 percent rating 
currently assigned for this disability.  The record reveals 
that the veteran last was afforded a VA psychiatric 
examination in August 1996.  The VA schedule for rating 
mental disorders was revised effective November 7, 1996.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law and regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Although the RO considered the new rating criteria for mental 
disorders in its most recent evaluation of the veteran's 
service connected psychiatric disability, the August 1996 VA 
psychiatric examination did not provide sufficient clinical 
information to rate the veteran's psychiatric disability 
under the revised VA schedule for rating mental disorders.  
We further find that considering the Court's decision in 
Massey v. Brown, 7 Vet. App. 204 (1994) the clinical findings 
on the August 1996 examination are not sufficiently 
comprehensive for rating the psychiatric disorder under the 
old rating criteria.  Therefore the Board believes that the 
veteran should be should be afforded a current VA psychiatric 
examination prior to appellate consideration of the issue of 
entitlement to an increased rating for PTSD.  

In view of the foregoing, this case is remanded to the RO for 
the following action:

1. The RO should obtain a complete copy 
of the May 1999 rating action, 
particularly the first three pages.  
This document should be associated 
with the claims folder.  

2. The veteran should be afforded a VA 
orthopedic examination to ascertain, 
to the extent possible, the degree of 
right hand impairment separate and 
distinct from the veteran's amputation 
of the right index finger, the scar on 
the right thumb, diabetes mellitus, 
and carpal tunnel syndrome.  The 
claims folder must be made available 
to the examiner prior to the 
examination so that the pertinent 
clinical records may be reviewed.  All 
clinical findings should be reported 
in detail.


3. The RO should afford the veteran a 
special VA psychiatric examination to 
determine the degree of severity of 
his service-connected psychiatric 
disability.  The claims folder must be 
made available to the examiner prior 
to the examination so that the 
pertinent clinical records may be 
reviewed.  All clinical findings 
should be reported in detail.  At the 
conclusion of the evaluation, the 
psychiatric examiner should render an 
opinion for the record as to the 
degree that the veteran's psychiatric 
symptomatology affects his ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
flexibility, and efficiency levels in 
performing occupational tasks 
(industrial impairment).  See 
Massey v. Brown, 7 Vet.App. 204 
(1994).  The examiner should be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996), and on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding specified 
therein from zero percent to 
100 percent and if present, the 
frequency and/or degree(s) of severity 
thereof.  

4. Then, the RO should review the 
remanded claims.  If these benefits 
are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  The case should then 
be returned to this Board for its 
further consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to insure that the veteran is 
afforded due process of law and to comply with precedent 
decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



